Title: John Bondfield to the Commissioners, 13 October 1778
From: Bondfield, John
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


     
      Sirs
      Bordeaux 13 8bre 1778
     
     By Letters this day from Couronna we have advice that the 30th Ultimo arrived at that Port an American privateer of 20 guns. She left Boston 14 August. He reports that Adml. How with the reinforcement he had receivd went down to Rhode Island. He there found Comte D’estaing who on his approach stood out to meet him. A Gale of wind prevented their engageing. Both Fleets sufferd severely by the Storm many ships being dismasted. Admiral How was returnd to New York and Comte d’Estaing had retaken his Post before Rhode Island. New Port was invested by the American Army. The privateer in her Passage took two packet Boats One from New York to England the other from England to New York many officers of Rank on board. He has brought Prisoners into Couronna, four Colonels four Majors Eighty others of different degrees.
     A French Frigate has sent into Vigo a Lisbon Packet with fifty Thousand pounds Sterling in Specie.
     An Engagement betwixt a Spaniard and an English Privateer has occationd the sending from Ferol Two Spanish Frigates in quest of the Privateer with orders to bring her into Port if met with. I hope to be favor’d in course of post with the Letter of Marque for the Ship Liv­ingston, requested by my last. Mr. Livingston writes me the Ship is in great forwardness. I should be sorry to have her detain’d. She will mount twenty Guns, is burthen 400 tons and will be mannd proportionally.
     The French Merchants are in a most Critical State. All their ships are on the Seas coming home without Convoy. Upwards of fifty Sail are already taken. The Loss is estimated at One Milion Sterling. Premiums on them are at from 45 to 60 per cent. Their west India Trade is attended at this day with Charges as heavy as to the American States and more exposed. We ought to benefit by the present Opening but so great a stagnation has taken place that we see not a trantient adventurer. There are in this Port four Virginia Pilot Boats which all will not carry one hundred and fifty Tons, they are to load Salt and some triffling stock of Habadashery.
     Had I your Commissions I could at this Day lay in a most Suitable Assortment of Coarse Woollens such as Blankets, Cloths, Moltens, Baizes, flannells, frizes, in short all articles of the most useful and highest Nessessity for this Winter the whole amounting to About Two hundred Thousand Livres. The goods are here in Store and could be Shipt in five Days, a most seasonable Supply it would prove to the States. Term for Payment say twelve Months if required could be obtain’d. All could be shipt without a days Delay as the object would be sufficient to load a Vessel which I could either Charter or purchase as you would most approve. Recommending this Humbly to your serious Consideration I am with due Respect Sirs Your most Obedient Humble Serv
     
      John Bondfield
     
    